This is an original action wherein the relator is asking an order mandating the trial court to furnish him with a transcript of the record of a certain proceedings in which his petition for a writ of error coram nobis was denied. He alleges that he is a poor person without means of paying for a record which he wishes to use in perfecting an appeal from the judgment of the respondent court denying his petition. Said petition also asks that in case this court does not grant this request, that the respondent court be ordered and mandated to vacate its order denying the writ, and grant his petition for a rehearing and his petition supplemental thereto, which he was allowed to file and which was denied.
The relator is not entitled to a transcript of the record in this case at public expense. State ex rel. v. Criminal Court of Lake County (1942), 220 Ind. 4, 40 N.E.2d 971. See 1.  also State ex rel. Cutsinger v. Spencer, Judge (1941),  219 Ind. 148, 41 N.E.2d 601.
The petition for rehearing and the petition supplemental thereto really amount to a motion for a new trial which is not contemplated in coram nobis proceedings. See Rule 2-40, 2.  Rules of the Indiana Supreme Court, 1946 Revision. We have examined these petitions, however, and find the causes *Page 3 
set out therein as alleged errors could only be raised, if at all, on appeal.
Relator's petition is hereby denied.
NOTE. — Reported in 86 N.E.2d 84.